Little, J.
While the loan of a specified quantity of whisky obtained by the borrower for his- own consumption, on a promise to return to the lender a similar quantity of the same kind of liquor, may be classed as a sale under the provisions of section 2944 of the Civil Code, yet it is not such a sale as falls within the operation of the statute which prohibits the sale of spirituous liquors without a license. Skinner v. State, 97 Ga. 690.

Judgment reversed.


All the Justices concurring, except Fish, J., absent.